Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 28, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  158301                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  MARK GOTTLEBER and ROSE GOTTLEBER,                                                                   Megan K. Cavanagh,
          Plaintiffs-Appellees,                                                                                         Justices

  v                                                                 SC: 158301
                                                                    COA: 336011
                                                                    Bay CC: 12-003406-CZ
  COUNTY OF SAGINAW,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 12, 2018
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration of an argument made by the defendant but not directly addressed by that
  court during its initial review of this case regarding whether the defendant had a legal
  duty or obligation to continue pumping and draining water on its land in order to sustain a
  particular groundwater level for the benefit of the plaintiffs’ property. If it is determined
  on remand that the defendant owed no such duty or obligation, the Court of Appeals
  should also consider whether the defendant “abused its legitimate powers” when it took
  “affirmative actions” in the absence of any duty or obligation that potentially were
  “directly aimed at the plaintiff[s’] property.” See Marilyn Froling Revocable Living
  Trust v Bloomfield Hills Country Club, 283 Mich App 264, 295 (2009). In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  questions presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 28, 2019
           p0520
                                                                               Clerk